Citation Nr: 0835431	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-20 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC), pursuant to 
38 U.S.C.A. § 1318.  

3.  Entitlement to basic eligibility for nonservice-connected 
death pension benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
October 1963.  He died in February 2003.  The appellant is 
his widow.

These  matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision in which the RO 
denied DIC benefits and nonservice-connected death pension 
benefits.  Later that month, the appellant filed a notice of 
disagreement (NOD), and the RO issued a statement of the case 
(SOC) in April 2004.  The appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later that month in April 2004.  

The Board notes, initially, that in  a September 2003 letter, 
the RO informed the appellant that it was not accepting her 
March 2003 correspondence as an NOD.  An NOD is defined as a 
written communication from a claimant expressing 
dissatisfaction or disagreement with an adjudicative 
determination of the RO and a desire to contest the result.  
See 38 C.F.R. § 20.201 (2008).  The appellant's March 2003 
letter clearly stated that she was wished to appeal the 
decision denying DIC and death pension benefits.  As this 
document  constitutes a valid NOD, the RO appropriately 
issued the SOC in April 2004 (notwithstanding its earlier 
letter).  

The Board also notes that, in the March 2003 decision and 
April 2004 SOC, the RO addressed whether the appellant was 
entitled to DIC benefits based on service connection for the 
cause of the veteran's death and pursuant to 38 U.S.C.A. § 
1318 (West 2002).  The April 2004 substantive appeal reflects 
that the appellant is appealing all issues addressed in the 
SOC.  Accordingly, the Board has characterized the appeal as 
encompassing all three matters set forth on the title page.

In December 2003, the appellant testified during a hearing 
before a Decision Review Officer of the RO, and, in September 
2008, the appellant testified during a hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
both hearings are of record.  During the Board hearing, the 
appellant submitted an authorization form to obtain private 
treatment records from Orlando Regional Healthcare, 
specifically Sand Lake Hospital, along with a waiver of 
initial RO consideration of the document.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2008).

The Board's decision on the matter of basic eligibility for 
entitlement to nonservice-connected death pension benefits is 
set forth below.  The claims for  service connection for the 
cause of the veteran's death and for DIC benefits, pursuant 
to 38 U.S.C.A. § 1318, are addressed in the remand following 
the order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on her part, is 
required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim has been accomplished.

2. As the veteran did not meet the service requirements to 
establish basic eligibility for nonservice-connected pension 
benefits, the appellant cannot establish basic eligibility 
for death pension benefits..


CONCLUSION OF LAW

The claim for nonservice-connected death pension benefits is 
without legal merit.  38 U.S.C.A. §§ 101, 1521(j), 1541 (West 
2002); 38 C.F.R. § 3.2(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In connection with the claim for nonservice-connected death 
pension benefits, the appellant has been notified of the 
reasons for the denial of the claim, and has been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the appellant.  As will be explained below, the claim lacks 
legal merit.  As the law, and not the facts, is dispositive 
of the claim, the duties to notify and assist imposed by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002) (the provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter).


II.  Analysis

Governing legal authority authorizes the payment of 
nonservice-connected disability pension to a veteran of a war 
who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).  

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.  

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era and the Persian Gulf War.  
See 38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3) (2008).  The 
Vietnam era is the period beginning on February 28, 1961, and 
ending on May 7, 1975, in the case of a veteran who served in 
the Republic of Vietnam during that period; and in all other 
cases, the period beginning on August 5, 1964, and ending on 
May 7, 1975.  
See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

In this case, the veteran's DD-Form 214 shows he entered 
active service on June 19, 1961 and was discharged from 
active service on October 25, 1963.  He did not have any 
foreign or sea service.  Findings by the United States 
service department verifying a person's service "are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  No other military service is reported.

During the September 2008 hearing, the appellant testified 
that the veteran told her that he had served in Thailand 
during the Vietnam era.  The appellant does not contend, and 
the service department records do not show, that the veteran 
served in the Republic of Vietnam at any time from June 1961 
until his discharge from service in October 1963.  Service 
treatment records show the veteran was hospitalized in 
October 1963 at the U.S. Air Force Base in Charleston, South 
Carolina.  He also received periodic treatment at that same 
Air Force Base in 1961 and 1962.   In sum, the evidence does 
not show that the veteran served during a period of war. 

Because the veteran did not meet the service requirements for 
VA nonservice-connected pension purposes, the appellant 
cannot meet the basic eligibility requirements for death 
pension benefits.  Where, as here, the law is dispositive, 
the claim must be denied because of the absence of legal 
merit, or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As basic eligibility for nonservice-connected death pension 
benefits is not established, to this extent, the appeal is 
denied.



REMAND

The Board's review of the claims file reveals that further RO 
action on the appellant's claims for service connection for 
cause of the veteran's death and for DIC benefits, pursuant 
to 38 U.S.C.A. § 1318, is warranted. .

The veteran's February 2003 death certificate reflects that 
the immediate cause of death was arrhythmia, and the 
underlying cause was arteriosclerotic cardiovascular disease.  
At the time of the veteran's death, service connection was in 
effect only for residuals of a splenectomy; ongoing 30 
percent rating for this disability had been in effect since 
October 1963.  

The appellant contends that the veteran's service-connected 
residuals of a splenectomy contributed substantially or 
materially to cause his death.  On this point, a June 2004 VA 
medical record reflects that a VA physician reviewed the 
claims file and opined that there was no evidence suggesting 
that the splenectomy was related to the cause of the 
veteran's death.

However, during the September 2008 hearing, the appellant 
testified that the veteran received treatment at Sand Lake 
Hospital.  The record reflects that the appellant previously 
submitted an authorization form (VA Form 21-4142) to obtain 
private treatment records from Sand Lake Hospital and the RO 
requested those records from the custodian in a July 2005 
letter.  Later that month, the custodian responded that the 
authorization form did not meet all the requirements of the 
Health Insurance Portability and Accountability Act (HIPAA).  
The custodian enclosed a HIPAA-compliant authorization form 
and requested that the appellant fill it out and return it so 
that her request could be processed.  It does not appear that 
the RO forwarded this authorization form to the appellant or 
notified her of the custodian's response.  During the 
September 2008 hearing, the appellant submitted a completed 
copy of the HIPAA-compliant authorization form and requested 
that another attempt be made to obtain these records.  The 
Board agrees.

Also during the September 2008 hearing, the appellant and her 
representative  requested that a medical opinion be obtained 
concerning the relationship between the veteran's service-
connected residuals of a splenectomy and his death.  Although 
the RO already obtained such a medical opinion in June 2004;  
however, as indicated, appellant has identified outstanding 
private treatment records that need to be requested and, if 
obtained, associated with the claims file.  Accordingly, if  
any additional records are obtained, the RO should obtain 
from the prior physician an addendum to the June 2004 report 
indicating whether his or her medical opinion has changed in 
light of any additional evidence obtained.  If that physician 
is unavailable, the RO should obtain the required medical 
opinion from another appropriate physician.  

The Board further finds that additional notification action 
in connection with the claims remaining on appeal is 
warranted.  

In this regard,, the Board notes that, in Hupp v. Nicholson, 
21 Vet. App. 342 (2007), the United States Court of Appeals 
for Veterans Claims (Court) held that, pertinent to a  claim 
for Disability and Indemnity Compensation (DIC) benefits, 
VA's notice requirements include:  (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The RO's April 2003 and July 2005 notice 
letters, issued well before Hupp was decided, do not provide 
notice consistent with this authority.  

Hence, prior to obtaining any further medical opinion,  the 
RO should, through notice compliant with the Veterans Claims 
Assistance Act of 2000 (VCAA),give the appellant another 
opportunity to provide evidence or information in support of 
her claims for service connection for the cause of the 
veteran's death and/or for  DIC benefits pursuant to 38 
U.S.C.A. § 1318.  The RO's notice letter should explain what 
information and evidence is needed to substantiate the 
claims, consistent with Hupp (as discussed above), as well as 
explain the respective responsibilities of VA and the 
appellant in obtaining additional evidence.  The RO should 
also explain that she has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should also ensure that its letter to the 
appellant meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) to the extent that it is 
applicable to claims on appeal-in particular, regarding VA's 
assignment of effective dates.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should assist the veteran in 
obtaining additional evidence from Sand 
Lake Hospital, utilizing the HIPAA-
compliant authorization form submitted 
during the Board hearing.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his attorney 
that the records were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

2.  The RO should furnish to the appellant 
a VCAA-complaint notice letter 
specifically as regards the claims for 
service connection for the cause of the 
veteran's death and for DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  The RO 
should request that the appellant provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
either or both claims that are not 
currently of record.  

The RO's notice letter should explain the 
information and evidence necessary to 
establish entitlement to service 
connection for the cause of the veteran's 
death and DIC benefits pursuant to 38 
U.S.C.A. § 1318, consistent with Hupp 
(cited to above).  The RO should also 
ensure that its letter meets the notice 
requirements of Dingess/Hartman (also 
cited to above) to the extent that these 
requirements are applicable to claims on 
appeal-in particular, as regards VA's 
assignment of effective dates.

The RO's letter should also clearly 
explain to the appellant that she has a 
full one-year period to respond (although 
VA may decide the claims within the one- 
year period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified (for which 
any necessary, appropriate authorization 
has been furnished) by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all additional records and/or 
responses are received and associated with 
the claims file, the RO should forward the 
veteran's entire claims file (to include a 
complete copy of this REMAND) to the VA 
physician who rendered the June 2004 
medical opinion for a comprehensive review 
of the record.  The VA physician should 
provide an addendum to the June 2004 
opinion, in light of the additional 
evidence obtained.

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that (1) the cause 
of the veteran's death is etiologically 
related to his period of active service, 
or (2) the veteran's service-connected 
residuals of a splenectomy caused or 
contributed substantially or materially to 
cause the veteran's death.  

If the physician who rendered the prior 
June 2004 opinion is unavailable, the RO 
should forward the entire claims file, to 
include a copy of this REMAND, to another 
appropriate physician for an opinion 
setting forth a response to the question 
posed above.

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) report.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for service 
connection for the cause of the veteran's 
death and for DIC benefits, pursuant to 38 
U.S.C.A. § 1318, in light of all pertinent 
evidence and legal authority.  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


